DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                     SAMANTHA V. ROUSSELL,
                           Appellant,

                                   v.

                THE BANK OF NEW YORK MELLON,
                           Appellee.

                             No. 4D20-460

                         [November 19, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry J. Stone, Senior Judge; L.T. Case No. CACE-17-
006417.

  Samantha V. Roussell, Miramar, pro se.

   Nancy M. Wallace of Akerman LLP, Tallahassee, and William P. Heller
of Akerman LLP, Fort Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, GERBER and KLINGENSMITH, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.